MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The immigration judge’s denial of a continuance did not amount to clear abuse. See Rios-Berrios v. INS, 776 F.2d 859, 862 (9th Cir.1985) (stating that “decision to grant or deny continuances is in the sound discretion of the trial judge and will not be overturned except on a showing of clear abuse”). Accordingly, this petition for review is denied.
Respondent’s alternative motion to dismiss is denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.